10

I

12

13

14

15

16

17

18

{9

20

21

22

23

24

Case 2:19-cv-00312-JLR Document 10-2 Filed 05/09/19 Page 1 of 3

The Honorable James L. Robart
UNITED STATES DISTRICT COURT FOR THE
WESTERN DISTRICT OF WASHINGTON
AT SEATTLE

DAVID PETERSON and DEBORAH CASE NO, 2:19-cv-00312-JLR

PETERSON, individually, and as husband

and wife, ORDER REFORMING CAPTION

Plaintiffs,
PROPOSED}
Ve

NOEL SMITH and “JOHN DOE” SMITH,
spouses, and the marital community
composed thereof; UNITED STATES of
AMERICA,

Defendants.

 

 

 

 

Having reviewed the Notice of Substitution and a duly executed Certification of Brian T,

Moran, United States Attorney for the Western District of Washington, pursuant to the provisions of

the Federal Tort Claims Act, and specifically 28 U.S.C. § 2679(d)(1), substituting the United States

of America herein in place of and instead of Noel Smith and “John Doe” Smith.

IT IS HEREBY ORDERED that the caption of this case be amended to read as follows:

Order Reforming Caption (Proposed)
2:19-ov-00312-JLR - |

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
10

Lt

12

13

14

15

16

17

18

19

20

21

22,

23

24

Case 2:19-cy-00312-JLR Document 10-2 Filed 05/09/19 Page 2 of 3

DAVID PETERSON and DEBORAH

PETERSON, individually, and as husband and

wite,
Plaintiffs,
v.
UNITED STATES OF AMERICA

Defendant.

CASE NO. 2:19-cv-003 12-JLR

 

 

 

 

Vb
DATED this 9°} day of

Order Reforming Caption (Proposed)
2:19-cv-00312-JLR - 2

 

a Vox

JAMES L. ROBART
United States District Judge

UNITED STATES. ATTORNEY
700 STHWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
10

{1

12

13

14

i)

16

17

18

19

20

21

22

23

24

 

 

Case 2:19-cy-00312-JLR Document 10-2 Filed 05/09/19 Page 3 of 3

Presented by:

BRIAN T. MORAN
United States Attorney

/s/ Heather C. Costanzo

HEATHER C. COSTANZO, Fla. #37378
Assistant United States Attorney

Western District of Washington

United States Attorney’s Office

700 Stewart Street, Suite 5220

Seattle, Washington 98101-1271

Phone: 206-553-7970

E-mail: heather.costanzo@usdo}.gov

Order Reforming Caption (Proposed)
2:19-cv-00312-JLR - 3

UNITED STATES ATTORNEY
700 STEWART STREET, SUITE 5220
SEATTLE, WASHINGTON 98101
(206) 553-7970

 
